DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, with respect to Claim Objections of Claims 1 & 6 have been fully considered and are persuasive.  The Claim Objections of Claims 1 & 6 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejection of Claims 1-8 have been fully considered and are persuasive.  The 35 USC 112(b) Rejection of Claims 1-8 have been withdrawn.  However, new rejections of Claims 6-8 are made in view of the amendments, as stated below. 
Applicant's arguments with respect to 35 USC 101 Rejections of Claims 6, 8 have been fully considered and are persuasive.  The 35 USC 101 Rejections of Claims 6, 8 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 102(a)(1)/(a)(2) Rejections of Claims 1, 3-6 have been fully considered and but are not persuasive.  Applicant argues that prior art Shiroishi fails to disclose or suggest the punch and die are separate elements.  Examiner notes that prior art Shiroishi discloses the punch (1) and die (3) in Para [0036], Ln 8-9.  Examiner further notes Applicant’s argument is moot, because the claims fail to recite such a limitation.  However, new rejections are made in view of the amendments, as stated below. 
Examiner notes that no specific arguments against the 35 USC 103 rejections of claims 2, 7-8 are made. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shiroishi, et alia (US 2018/0318900), hereinafter Shiroishi. 
Regarding Claim 1, Shiroishi discloses a pressing die for press working a metal material using a side face punch part (1) and a facing face of a die part (3) (Para [0036], Ln 8-9; as illustrated in at least Fig 4d), wherein 
a first working surface configured for contact with the metal material of one of the punch part and the die part is coated with a diamond film (Para [0039], Ln 3-4), the first working surface contacting with the metal material (as illustrated in Fig 4d), and 
a second working surface configured for contact with the metal material of the other one of the punch part and the die part is coated with a surface treatment film (17) (Para [0037], Ln 13) having a Vickers hardness of 8000 Hv or less (Para [0041], Ln 2-3; disclosing use of at least 2000-8000 Hv), the second working surface contacting with the metal material (as illustrated in Fig 4d). 
Shiroishi further discloses may be the same element (Para [0038], Ln 7-8; claim 13), thereby satisfying both claimed limitations. 
Regarding Claim 3, Shiroishi discloses the metal material is press worked within a clearance between the side face of the punch part and the facing face of the die part, and the thickness of the surface treatment film is thinner than a thickness of the diamond film (Examiner notes that Para [0043] discloses there is an increase in thickness of the diamond film at the corner X; and is therefore thicker than the rest of the surface treatment, fulfilling the limitations of the claims that the surface treatment on the working face [11] is thinner than that of the diamond surface treatment on the corner X). 
Regarding Claim 4, Shiroishi discloses all aspects of the claimed invention, as stated above. Shiroishi further discloses the die part is coated with the diamond film, and the punch part is coated with the surface treatment film. Shiroishi further discloses the punch and die may be the same element (Para [0038], Ln 7-8, claim 13), thereby satisfying both claimed limitations. 
Regarding Claim 5, Shiroishi discloses all aspects of the claimed invention, as stated above. Shiroishi further discloses the metal material is a can material (Para 0037], Ln 4-5), and drawing (Para 0038], Ln 8) and ironing (Para [0055], Ln 12) working for forming at least a can body part is performed using the punch part and the die part (Para [0036], Ln 14-18). 
Regarding Claim 6, Shiroishi discloses a press working method for press working a metal material using a punch part and a die part (Para [0021], Ln 1-2), wherein a pressing die for press working a metal material using a side face punch part (1) and a facing face of a die part (3) (Para [0036], Ln 8-9; as illustrated in at least Fig 4d), comprising: 
a press working step with a first working surface of one of the punch part and the die part and a second working surface of the other one of the punch part and the die part (as illustrated in at least Fig.s 4a-d),
the first working surface is coated with a diamond film (Para [0039], Ln 3-4), the first working surface contacting with the metal material (as illustrated in Fig 4d), and the second working surface is coated with a surface treatment film (17) (Para [0037], Ln 13) having a Vickers hardness of 8000 Hv or less (Para [0041], Ln 2-3), the second working surface contacting with the metal material (as illustrated in Fig 4d). 
Shiroishi further discloses may be the same element (Para [0038], Ln 7-8; claim 13), thereby satisfying both claimed limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 102 (a)(1 )/(a)(2) as being anticipated by Shiroishi. 
Regarding Claim 2, Shiroishi discloses all aspects of the claimed invention, as stated above. Shiroishi further discloses the surface treatment film (17) is diamond-like carbon (Para [0039], Ln 3) having a Vickers hardness of 1000 to 8000 Hv (Para [0041], Ln 2-3). 
Shiroishi is not explicit to the surface treatment film having an upper limit of 8000 on the Vickers Hv scale, however, 2000Hv and above is within the range of 1 000Hv and 8000Hv and a skilled Artisan would select a range suitable for successful implementation of the apparatus. MPEP 2141 (II) (C), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton". 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressing die for press working a metal material, as disclosed by Shiroishi, such that the surface treatment film had a Vickers hardness of 1000 to 8000 Hv, in order to maintain the pressing surface of the working element during repeated use. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shiroishi, in view of Crabtree (US 2011/0239726), hereinafter Crabtree. 
Regarding Claim 7, Shiroishi discloses all aspects of the claimed invention, as stated above. Shiroishi is silent to the use of coolant. 
Crabtree teaches an apparatus for press working a metal material to make a can body part (Para [0001], Ln 1-4). Crabtree further teaches the metal material is press worked so as to make a can body part by the punch part (Para [0081 0], Ln 4) and the die part (Para 0006], Ln 1) through coolant (Para [0008], Ln 4). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressing die for press working a metal material, as disclosed by Shiroishi, by adding coolant, as taught by Crabtree, to increase the service life of the affected components. 
Regarding Claim 8, Shiroishi discloses all aspects of the claimed invention, as stated above. Shiroishi is silent to the use of coolant. Crabtree is not explicit to the oil content in the coolant. Crabtree however teaches the purpose of the invention is to minimize the amount of oil in the coolant (Para 0013], Ln 1-3), employing seals to prevent oil migration into the coolant (Para [0009], Ln 1 ). A skilled Artisan would therefore recognize the need for a low oil content in the coolant, and 4.0 volume percent meets that criteria. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressing die for press working a metal material, as disclosed by Shiroishi, by restricting an oil content in the coolant to equal to or lower than 4.0 volume percent, in order to maintain the desired cooling and life expectancy properties of the coolant. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi (US 2014/0305181 ), hereinafter Kobayashi. Kobayashi teaches a method of can forming using a punch, die and coolant. 
Shiroishi, et alia (US 2013/0252515), hereinafter Shiroishi (‘515). Shiroishi (‘515) teaches a punch and die with diamond and diamond like coating. 
Kumagai, et alia (US 2018/0229287), hereinafter Kumagai. Kumagai teaches an apparatus for forming a metal can using a punch and die, with a diamond and diamond like coating. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725